                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 1 of 17




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT (VA Bar No. 89400)
 6   KEVIN P. HANCOCK
     Trial Attorneys
 7   U.S. Department of Justice
 8   Civil Division, Federal Programs Branch
     919 East Main Street, Suite 1900
 9   Richmond, VA 23219
     (202) 616-8098
10   robert.c.merritt@usdoj.gov

11   Counsel for Defendants

12
                                 UNITED STATES DISTRICT COURT
13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
      MARTIN CALVILLO MANRIQUEZ, et al.,
15                                                                  No. 3:17-cv-7210-SK
16
                            Plaintiffs,
17                                                                  OPPOSITION TO PLAINTIFFS’ MOTION
               v.                                                   FOR PARTIAL RECONSIDERATION
18
19    UNITED STATES DEPARTMENT OF
      EDUCATION and BETSY DEVOS, in her
20    official capacity as Secretary of Education,

21
                            Defendants.
22
23
24
25
26
27
28


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                  Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 2 of 17




 1                                                      TABLE OF CONTENTS
 2
     INTRODUCTION .......................................................................................................................... 1
 3
     BACKGROUND ............................................................................................................................ 2
 4
     I.        The Preliminary Injunction ................................................................................................. 2
 5
 6   II.       The Sanctions Order ........................................................................................................... 4

 7   III.      Compliance Since The Sanctions Order ............................................................................. 4
 8
     IV.       Plaintiffs’ Motion ................................................................................................................ 7
 9
     LEGAL STANDARD..................................................................................................................... 7
10
11   ARGUMENT .................................................................................................................................. 8

12   I.        The Department Is Substantially Complying With The Preliminary Injunction
               And Its Conduct Provides No Basis On Which To Increase Sanctions .............................. 8
13
14   II.       The $100,000 Monetary Sanction Should Not Be Increased............................................ 10

15   CONCLUSION ............................................................................................................................. 13
16
17
18
19
20
21
22
23
24
25
26
27
28


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                                i
                  Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 3 of 17




 1                                                   TABLE OF AUTHORITIES
 2
     CASES
 3
     Balla v. Idaho State Bd. Of Corrs.,
 4    869 F.2d 461 (9th Cir. 1989) ....................................................................................................... 9
 5
     Barry v. Bowen,
 6    884 F.2d 442 (9th Cir. 1993) ............................................................................................... 12, 13

 7   Cachil Dehe Band of Wintun Indians v. California,
 8    649 F. Supp. 2d 1063 (E.D. Cal. 2009)........................................................................................ 8

 9   Coleman v. Espy,
      986 F.2d 1184 (8th Cir. 1993) ................................................................................................... 13
10
11   Credit Suisse First Boston Corp. v. Grunwald,
      400 F.3d 1119 (9th Cir. 2005) ..................................................................................................... 7
12
     Fox v. Vice,
13   563 U.S. 826 (2011) ...................................................................................................................... 12
14
     Goodyear Tire & Rubber Co. v. Haeger,
15    137 S. Ct. 1178 (2017) ......................................................................................................... 10, 12
16   In re Attorney General of U.S.,
17     596 F.2d 58 (2d Cir. 1979)......................................................................................................... 12

18   In re Dual-Deck Video Cassette Recorder Antitrust Litig.,
       10 F.3d 693 (9th Cir. 1993) ......................................................................................................... 9
19
20   Kona Ents., Inc. v. Estate of Bishop,
      229 F.3d 877 (9th Cir. 2000) ........................................................................................................8
21
     McBride v. Coleman,
22
      955 F.2d 571 (8th Cir. 1992) ..................................................................................................... 13
23
     Motorola, Inc. v. J.B. Rodges Mechanical Contractors,
24    215 F.R.D. 581 (D. Ariz. 2003) ................................................................................................... 8
25
     Navajo Nation v. Confederated Tribes & Bands of the Yakima Indian Nation,
26    331 F.3d 1041 (9th Cir. 2003) ..................................................................................................... 7
27   Pac. Coast Federation of Fishermen’s Ass’n v. Locke,
28    No. C 10-04790 CRB, 2011 WL 289927 (N.D. Cal. Jan. 27, 2011) ........................................... 8



     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               ii
                  Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 4 of 17




     Tranxition, Inc. v. Novell, Inc.,
 1
       No. 3:12-cv-01404-HZ, 2015 WL 13675387 (D. Or. Mar. 30, 2015) ......................................... 8
 2
     United States v. Bright,
 3    No. CIV. 07-00311 ACK-KSC, 2009 WL 2366083 (D. Haw. June 4, 2009) ............................. 9
 4
     United States v. Rylander,
 5    460 U.S. 752 (1983) ..................................................................................................................... 9

 6   Whittaker v. Execuair Corp.,
 7    953 F.2d 510 (9th Cir. 1992) ....................................................................................................... 9

 8   RULES
 9   Fed. R. Civ. P. 54 ............................................................................................................................ 7
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               iii
                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 5 of 17




 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                 INTRODUCTION
 3            Plaintiffs have identified no basis on which the Court should take the extraordinary
 4   measure of reconsidering its prior order to impose additional sanctions on Defendants for failure
 5   to comply with the Court’s preliminary injunction. Since the Court entered its sanctions order,
 6   Defendants have filed multiple reports which demonstrate the significant efforts by the U.S.
 7   Department of Education (“Department”) to comply with the injunction, including identifying
 8   errors in compliance, proactively undoing each of these errors (by ensuring that every covered
 9   borrower is in the correct repayment status) and remedying the direct harm caused by the errors
10   (i.e., issuing refunds and correcting credit reports), and implementing measures to ensure that
11   further compliance errors do not occur going forward. These compliance reports demonstrate that
12   the Department has brought itself into substantial compliance with the Court’s preliminary
13   injunction, not, as Plaintiffs contend, that the Department’s recent conduct warrants additional
14   sanctions. Indeed, as the Department explained in its most recent report, the purported “violations”
15   of the injunction that Plaintiffs allege took place in December 2019 were the result of a small
16   number of employers continuing to garnish the wages of potential class members over the
17   Department’s express instructions to cease collection activities. In any event, the Department has
18   already initiated refunds to affected borrowers and reiterated its instructions to employers not to
19   enforce suspended wage garnishment orders against covered borrowers.
20            Nor should the “new material facts” Plaintiffs’ reference lead to a reconsideration of the
21   Court’s $100,000 monetary sanction. The Department has already remedied the primary harm
22   associated with its noncompliance for all individuals that the Department has identified as being
23   impacted (including those identified after the Court entered its sanctions order) by refunding,
24   where appropriate, the payments that such individuals made and correcting any adverse credit
25   reports. The Court imposed $100,000 in monetary sanctions as an apparent attempt to provide
26   “rough justice” for a limited set of harms the Court found attributable to the Department’s
27   noncompliance, to include easily quantifiable costs such as administrative expenses. But Plaintiffs
28   now seek sweeping compensation that is different in kind from what the Court has authorized—


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               1
                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 6 of 17




 1   essentially, consequential damages for every conceivable harm potentially related to the collection
 2   efforts of the Department and its servicers. This theory of damages is unbounded, seeking
 3   compensation for inherently speculative costs and offering no principle for limiting the damages
 4   claimed to losses actually caused by the Department. And it is unprecedented: Plaintiffs offer no
 5   authority in support of the proposition that awarding such broad consequential damages against
 6   the public fisc is appropriate. Indeed, subjecting the government to massive and unbounded
 7   liability raises serious separation of powers and sovereign immunity concerns, and the Court
 8   should reject Plaintiffs’ attempt to do so in the guise of this reconsideration motion.
 9            In short, the Department is in substantial compliance with the Court’s preliminary
10   injunction and has made significant progress implementing appropriate measures to ensure such
11   compliance moving forward. Where it has identified improper efforts to collect debts subject to
12   the preliminary injunction, it has taken sweeping remedial action. Plaintiffs, on the other hand,
13   have identified no legitimate basis for the Court to alter the $100,000 fine it imposed or to engage
14   in an unbounded quest to provide each impacted borrower with consequential damages that go
15   well beyond any harms that are directly traceable to the Department’s failure to comply
16   substantially with the Court’s preliminary injunction. The Court should deny Plaintiffs’ motion.
17                                                  BACKGROUND
18   I.       The Preliminary Injunction
19            On May 25, 2018, the Court granted in part Plaintiffs’ motion for a preliminary injunction,
20   finding that Plaintiffs were likely to succeed on their claim that aspects of the methodology the
21   Department developed in December 2017 to evaluate certain types of borrower defense claims (the
22   “Average Earnings Rule”) violate the Privacy Act. Order at 18-22, ECF No. 60 (“PI Order”). The
23   order enjoined the Secretary from using the Average Earning Rule and ordered the Secretary to
24   “cease all efforts to collect debts from Plaintiffs.” Id. at 36-37. On June 19, 2018, the Court
25   entered an “Amended Order Regarding Plaintiffs’ Motion for Preliminary Injunction,” ECF No.
26   70, which modified the original PI Order to require Defendant to “cease all efforts to collect debts
27   from Plaintiffs and any other borrower who has successfully completed an attestation form,” id. at
28   1. The Court’s preliminary injunction prevents the Department from collecting federal student


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               2
                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 7 of 17




 1   loan debts from the class that has been certified in this case. Id; see also Order Granting Mot. for
 2   Class Cert., ECF No. 96.
 3            On August 19, 2019, in response to Plaintiffs’ motion to lift the stay of proceedings and
 4   enforce compliance with the preliminary injunction, ECF No. 103, the Court ordered Defendants
 5   to submit a full report detailing their compliance with the Court’s preliminary injunction, ECF No.
 6   110. In compiling this report, which was filed with the Court on September 18, 2019, the
 7   Department conducted a thorough review of the manner in which its loan servicers implemented
 8   the Department’s policy and specific instructions, consistent with the preliminary injunction, to
 9   halt collection activity against Corinthian borrowers. See ECF No. 111-2 (“September Report”).
10   The Department learned through this review that its servicers improperly attempted to collect the
11   debts of a significant number of Corinthian borrowers. See id. at 2-4 (stating that 16,034
12   Corinthian borrowers had received incorrect notices that they owed payments, 3,289 such
13   borrowers made payments they were not required to make, 1,808 borrowers were subject to
14   involuntary collection, and 847 borrowers were subject to adverse credit reporting).
15            The Department regrets these errors, and since the time of the September Report has taken
16   proactive measures to correct the errors, remedy their impacts, and ensure compliance with the
17   preliminary injunction. By October 15, 2019, the Department had confirmed that each of the
18   borrowers identified in the September Report as having received an incorrect repayment notice
19   were in the proper repayment status (i.e., forbearance or stopped collections unless there was a
20   valid exception); requested appropriate refunds for each borrower who had made a payment he or
21   she was not required to make (including through involuntary collection); and made arrangements
22   to restore adverse credit reporting for the vast majority of individuals identified in the September
23   report. See Defs.’ Brief in Resp. to Oct. 8, 2019 Order at 3-4, ECF No. 125. And through the
24   Department’s ongoing review and oversight efforts, it has continued to place all newly identified
25   potential class members (i.e., borrowers who took out federal loans to attend Corinthian) in proper
26   repayment status and remediated all known impacts to these individuals. See Third Monthly
27   Compliance Report at 2 (Jan. 8, 2020), ECF No. 168-2 (“January Report”).
28


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               3
                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 8 of 17




 1   II.      The Sanctions Order
 2            On October 24, 2019, the Court entered an order finding Defendants in civil contempt
 3   based on its conclusions that Defendants had “violated the preliminary injunction,” “harmed
 4   individual borrowers,” and “not provided evidence that that they were unable to comply with the
 5   preliminary injunction.” Order Regarding Sanctions at 6, ECF No. 130 (“Sanctions Order”). The
 6   Court determined that a $100,000 “monetary sanction,” to be paid to a “fund held by Plaintiffs’
 7   counsel,” was “the best method to remedy” the Department’s noncompliance. Id. The Court found
 8   the amount “reasonable” because over 16,000 borrowers “suffered damages from Defendants’
 9   violation of the preliminary injunction” and “there may be some administrative expenses to remedy
10   the harm.” Id. The Court also ordered Defendants to provide monthly status reports “regarding
11   their attempts to comply with the preliminary injunction,” to contain certain specified information.
12   Id. at 6-7.
13            The Sanctions Order required the parties to meet and confer and “submit their proposed
14   plan for administering the fund.” Id. The parties filed a joint submission on December 20, 2019,
15   presenting Plaintiffs’ proposal for administering the fund, to which Defendants do not object. See
16   Joint Submission of Plan to Administer Sanctions, ECF No. 163 (“Sanctions Proposal”). That
17   plan does not adopt the concept of consequential damages as an appropriate measure of damages
18   or apportioning the Court’s sanctions fund. Rather, it stipulates that each individual who either
19   made a payment or was subject to involuntary collection or adverse credit reporting “qualifies . . .
20   for a distribution from the sanctions fund,” assigns a value for each of these types of harm, and
21   provides for each potential class member to be compensated based on the number of times he or
22   she experienced each type of impact, according to the fixed value assigned to each impact. Id. at
23   4-5. The plan proposes to eliminate administrative expenses entirely by having the compensation
24   take the form of “a credit against the loan balance of each harmed class member” rather than a
25   monetary payment.” Id. at 5.
26   III.     Compliance Since The Sanctions Order
27            As the Department has previously reported, it manages the loans of approximately 45
28   million borrowers (and many more total loans), see September Report at 8, including the loans of


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               4
                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 9 of 17




 1   tens of thousands of potential class members who attended Corinthian programs. In an operation
 2   of this size, it has taken the Department time to fully confirm and validate data relating to the loan
 3   status and repayment history of each of the borrowers covered by the injunction. Even as the
 4   compliance reports highlight the practical difficulties the Department faces, they make clear that
 5   the Department has significantly improved its oversight and verification systems since it learned
 6   of the issues that precipitated the Sanctions Order; that it has been diligent in correcting any errors;
 7   and that it has proactively remediated associated harms as it has learned of them. For example, in
 8   its first monthly compliance report, the Department confirmed that it had corrected all of the issues
 9   identified in its September Report. Namely, it had verified that each of the 16,034 borrowers
10   identified in that report were in the correct repayment status; ensured that refunds had been issued
11   to all borrowers that the Department could confirm either made an erroneous payment or were
12   subject to involuntary collection; and corrected the credit reports of all borrowers identified as
13   having been subject to adverse credit reporting. See First Monthly Compliance Report at 5-9 (Nov.
14   1, 2019), ECF No. 136-1 (“November Report”). The total size of the potential class grew by
15   approximately 14,000 as new applications were received and the Department continued to review
16   records to ensure that all individuals potentially subject to the Court’s injunction were receiving
17   the protections of that injunction. But as the Department represented, this increase was mostly out
18   of an abundance of caution, bringing in borrowers who “are likely excludable from the potential
19   class.” Id. at 4.
20            The Department filed its next report in December 2, 2019, which confirmed that the
21   Department’s continuing efforts to review and revalidate information provided by its servicers was
22   having the desired effect. Those efforts, which include a newly-established procedure to “define,
23   track, and continue to monitor potential class members by name, Social Security number . . ., and
24   loan servicer within FSA’s data warehouse,” see Second Monthly Compliance Report at 5 (Dec.
25   2, 2019), ECF No. 156-2 (“December Report”), revealed that certain isolated issues had caused
26   the Department to previously underreport the total number of borrowers who had incorrectly
27   received notices that they had payments due, and thus underreport the number of borrowers who
28   had made incorrect payments and been subject to adverse credit reporting and involuntary


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               5
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 10 of 17




 1   collection, id. at 3, 6-8. Although this undercounting was significant—increasing, for example,
 2   the number of borrowers that had received a payment due notice at some point during the pendency
 3   of the injunction from 16,034 to 45,801 1—the Department emphasized that it was due to isolated
 4   issues that were unlikely to recur in light of their nature and the Department’s improved oversight
 5   and monitoring capacities. Id. at 8-9. The increase in impacted borrowers was due to a prior error
 6   in reporting, not continued issues of noncompliance following the Court’s Sanctions Order, and
 7   the Department also highlighted that it now had an “accurate account of existing borrower defense
 8   applicants that are appropriately included in the potential class, as well as the manner in which
 9   relevant individuals have been impacted” by noncompliance with the injunction. Id. at 8.
10   Critically, the Department represented that it had already substantially remediated these issues,
11   confirming that each newly identified borrowers was in the correct repayment status, correcting
12   the credit reports of each such individual, and issuing appropriate refunds to the vast majority of
13   affected borrowers. Id. at 3.
14            By the filing of its January report, the Department was able to confirm that it had
15   “completed the remediation of all known impacts to potential class members” identified in all of
16   the Department’s prior reports, including the expanded set of impacted individuals identified in
17   the December Report. January Report at 2. As Plaintiffs note, Defendants had provided Plaintiffs
18   with certain information that Plaintiffs had requested regarding the dates on which each borrower
19   identified in the Department’s reports had been subject to the collection efforts of the Department
20   and its servicers. In the January Report, the Department explained that this information revealed,
21   after the fact, that some employers had garnished the wages of potential class members in
22
23   1
       The 45,801 impacted borrowers represent approximately 1.5% of the total number of federal loan
     borrowers        currently      in       forbearance      or      stopped      collections,    see
24
     https://studentaid.gov/sites/default/files/fsawg/datacenter/library/PortfoliobyLoanStatus.xls, and
25   approximately 0.1% of all borrowers Federal Student Aid currently serves, see
     https://studentaid.gov/sites/default/files/fsawg/datacenter/library/PortfolioSummary.xls.      The
26   Department has previously explained that it anticipates that this number will eventually decrease
27   once it completes the process of validating data related to when borrowers submitted their
     applications in order to remove borrowers from the impacted list who experienced all of their
28   identified impacts before they filed a borrower defense application and were put in forbearance on
     that basis. See January Report at 3.

     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               6
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 11 of 17




 1   December 2019 notwithstanding the Department’s definitive instructions that such individuals be
 2   placed in stopped collections status. See id. at 2-3. The Department further explained that the
 3   employers’ actions were out of its control, but that it had taken additional steps to reiterate the stop
 4   collection orders to these borrowers’ employers and refunded the payments. Id. at 9-10.
 5   IV.      Plaintiffs’ Motion
 6            Plaintiffs moved for leave to file their motion for reconsideration on December 23, 2019,
 7   ECF No. 164, which the Court granted on January 7, 2020, ECF No. 165. Plaintiffs’ motion
 8   contends that “three new material facts” warrant reconsideration of the Sanctions Order. Pls.’ Mot.
 9   for Partial Reconsideration at 6, ECF No. 167 (“Pls.’ Mot.”). Specifically, Plaintiffs argue that
10   subsequent compliance reports have revealed that more individuals were subject to the
11   Department’s noncompliance than was reported at the time of the Sanctions Order; that
12   information Defendants provided in December 2019 shows they are not currently in compliance;
13   and that Plaintiffs have collected additional information about “the harm that needs
14   compensating,” implicitly requesting individualized consequential damages by providing
15   examples of such claimed damages for certain class members. Id. at 6-8. Plaintiffs contend that
16   these developments “warrant[] a significant increase to the compensatory sanctions fund of
17   $100,000,” but beyond that, Plaintiffs provide no concrete proposal. Id. at 1.
18                                               LEGAL STANDARD
19            Federal Rule of Civil Procedure 54(b) provides, in relevant part: “any order other decision,
20   however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer
21   than all the parties does not end the action as to any of the claims or parties and may be revised at
22   any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and
23   liabilities.” Fed. R. Civ. P. 54(b). Pursuant to this authority, “a district court can modify an
24   interlocutory order ‘at any time’ before entry of a final judgment.” Credit Suisse First Boston
25   Corp. v. Grunwald, 400 F.3d 1119, 1124 (9th Cir. 2005).
26            While the decision whether to grant reconsideration “is committed to the sound discretion
27   of the court,” Navajo Nation v. Confederated Tribes & Bands of the Yakima Indian Nation, 331
28   F.3d 1041, 1046 (9th Cir. 2003), “[m]otions for reconsideration are generally disfavored,”


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               7
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 12 of 17




 1   Tranxition, Inc. v. Novell, Inc., No. 3:12-cv-01404-HZ, 2015 WL 13675387, at *1 (D. Or. Mar.
 2   30, 2015). They should not be “used to ask the Court to rethink what it has already thought.”
 3   Motorola, Inc. v. J.B. Rodges Mech. Contractors, 215 F.R.D. 581, 582 (D. Ariz. 2003).
 4   “Reconsideration of a court’s prior ruling is an ‘extraordinary remedy, to be used sparingly.’” Pac.
 5   Coast Fed’n of Fishermen’s Ass’n v. Locke, No. C 10-04790 CRB, 2011 WL 289927, at *1 (N.D.
 6   Cal. Jan. 27, 2011) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.
 7   2000)). The moving party bears the burden of demonstrating that this standard is met. See, e.g.,
 8   Cachil Dehe Band of Wintun Indians v. California, 649 F. Supp. 2d 1063, 1070 (E.D. Cal. 2009).
 9                                          ARGUMENT
         I.       The Department Is Substantially Complying With The Preliminary Injunction
10
                  And Its Conduct Provides No Basis On Which To Increase Sanctions
11            At the outset, the Court should reject Plaintiffs’ misguided contention that the
12   Department’s “ongoing noncompliance . . . “warrants a reconsideration of the appropriate
13   sanction.” Pls.’ Mot. at 7. To the contrary, the information Plaintiffs rely on, as well as the
14   Department’s monthly compliance reports more generally, demonstrate that the Department is in
15   substantial compliance with the preliminary injunction.
16            Plaintiffs’ argument is based on their contention that, according to information Defendants
17   agreed to provide Plaintiffs to facilitate their proposal for administering the sanctions fund, “[t]he
18   Department” collected on “[a]t least 20” potential class members in December 2019. Pls.’ Mot. at
19   1-2. 2 But as Defendants explained in the January Report, this was the result of the independent
20   actions of employers enforcing suspended wage garnishment orders “despite receiving instructions
21   from the Department to cease such collection activities.” January Report at 3. The Department
22   “does not have the direct power to prevent employers from continuing to garnish wages following
23   a stopped collection order.” Id. at 10. Although the Department was, prior to Plaintiffs’ filing,
24   “already aware of this issue and had initiated refunds to [affected] borrowers,” it has “reiterat[ed]
25
26   2
       Plaintiffs also cite the fact that the Department collected debts from potential class members in
27   May 2018 as evidence that Defendants “have never been in compliance with the injunction.” Pls.’
     Mot. at 1 (emphasis in original). This is flatly wrong, as the Court did not issue the preliminary
28   injunction until the end of that month (May 25) and did not amend it to apply to individuals other
     than the named plaintiffs until June 19, 2018. See ECF Nos. 60 & 70.

     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               8
                Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 13 of 17




 1   its instructions to those employers” to cease garnishing wages, and it had already “ceased its own
 2   debt collection activities” with respect to potential class members. Id. at 3. These collection
 3   actions taken by the employers of class members in spite of directly contrary orders from the
 4   Department, which the Department has now in any event remediated, provide no basis for
 5   additional sanctions. See Sanctions Order at 5 (contempt only appropriate where party has
 6   “fail[ed] to take all reasonable steps within the party’s power to comply” (emphasis added)
 7   (quoting In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir.
 8   1993))).
 9            More generally, and as described above, the Department has filed compliance reports each
10   of the past three months showing that the Department is taking significant measures to (1) confirm
11   that the Court’s injunction is being applied to every borrower subject to that injunction (including
12   by reconfirming that each potential class member is in the proper repayment status); (2) identify
13   each instance during the pendency of the injunction in which the Department and its servicers
14   attempted to collect potential class members’ debts; (3) refund payments improperly collected and
15   correcting adverse credit reports; and (4) improve internal processes to remedy past errors and
16   prevent them from occurring in the future. The facts demonstrate that the Department’s current
17   oversight procedures are working, not, as Plaintiffs suggest, that there is an “ongoing and urgent
18   need for a contempt sanction to coerce Defendants to meet their obligation with more urgency and
19   diligence,” Pl.’s Mot. at 7. “Substantial compliance with a court order is a defense to an action for
20   civil contempt,” Balla v. Idaho State Bd. of Corrs., 869 F.2d 461, 466 (9th Cir. 1989), and the
21   contempt power is necessarily “limited by the individual’s ability to comply with the court’s
22   order,” Whittaker v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992).
23            Here, Defendants’ current and ongoing substantial compliance with the injunction
24   demonstrates that there is no basis for additional sanctions. If anything, because the Department
25   is “substantially compl[ying] with” the preliminary injunction, it would be appropriate for the
26   Court to “purge” the Department’s contempt. See United States v. Bright, No. CIV. 07-00311
27   ACK-KSC, 2009 WL 2366083, at *2 (D. Haw. June 4, 2009) (citing United States v. Rylander,
28   460 U.S. 752, 757 (1983) and In re Dual-Deck Video, 10 F.3d at 695).


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               9
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 14 of 17




         II.      The $100,000 Monetary Sanction Should Not Be Increased
 1
               In its Sanctions Order, the Court determined that a $100,000 monetary sanction was
 2
     “reasonable” because “there are over 16,000 borrowers who have suffered damages from
 3
     Defendants’ violation of the preliminary injunction” and “there may be some administrative
 4
     expenses to remedy the harm.” Sanctions Order at 6. Plaintiffs argue that the Court should
 5
     increase the amount of the sanction because class members are entitled to compensatory damages,
 6
     of which Plaintiffs provide examples, and because the number of borrowers actually subject to
 7
     improper collection efforts is higher than originally reported. The Court should decline to
 8
     reconsider its prior order.
 9
               The Court’s monetary sanction appeared to be designed to provide “rough justice,”
10
     Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1187 (2017), by providing some limited
11
     level of compensation beyond the return of money improperly collected, to include quantifiable
12
     and non-speculative “administrative expenses.” But Plaintiffs’ current motion makes clear that
13
     they seek unbounded, individualized compensatory damages.             As explained below, that is
14
     improper, administratively unfeasible, and raises serious separation of powers and sovereign
15
     immunity concerns.
16
               For good reason the Court did not attempt, as Plaintiffs now request, to award each
17
     borrower that the Department identified as impacted by its noncompliance a precise measure of
18
     compensation based on particularized harms suffered by that borrower. Initially, such a task—
19
     which would require contacting each affected individual and discerning which if any of their
20
     claimed harms is appropriately attributable to the Department’s noncompliance with the
21
     injunction—would prove administratively infeasible.            Moreover, the parties’ proposal for
22
     administering the fund does not attempt to quantify the harm suffered by particular members, but
23
     rather assigns a fixed value to the types of “harm” imposed as a result of the Department’s
24
     noncompliance (i.e., voluntary collection, involuntary collection, adverse credit reporting), and
25
     assigns each impacted individual a pro rata share based on the number of times they experienced
26
     each type of harm. See generally Sanctions Proposal at 4-5. The proposal reflects Plaintiffs’
27
     position that the harm the Court has identified as resulting from the Department’s noncompliance
28


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               10
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 15 of 17




 1   is best compensated by dispensing with administrative expenses entirely and providing affected
 2   individuals with a credit to their loan accounts rather than a cash payment. Id. This plan already
 3   accounts for the expanded universe of individuals identified in the Department’s December Report,
 4   who would receive compensation through the fund, so there is no basis for the Court to reconsider
 5   the fine on the basis that these individuals were not identified prior to the Court’s Sanction Order.
 6            Plaintiffs erroneously argue for individualized consequential damages by suggesting that
 7   their collection of anecdotal, individualized evidence of additional “harm that needs
 8   compensating,” Pls.’ Mot. at 7, provides a basis for reconsideration.                Indeed, they seek
 9   consequential damages that are different in kind from the Court’s compensatory sanction and, in
10   any event, improper and unprecedented in imposing massive damages liability on the federal
11   government without any limiting principle and in spite of the serious separation of powers and
12   sovereign immunity concerns discussed below.                   According to the declarations supporting
13   Plaintiffs’ motion, Plaintiffs sent surveys to roughly 5,000 individuals identified in the
14   Department’s compliance reports, approximately 700 of whom responded to the survey. See Decl.
15   of Lindsey Withem ¶¶ 3-7, ECF No. 167-5. Based on these responses, Plaintiffs surmise that “the
16   injury actually incurred as a result of Defendants’ noncompliance far exceeds $100,000.” Pls.’
17   Mot. at 8. But Plaintiffs’ evidence merely proves the difficulty of attempting to quantify, at an
18   individualized level, harms that individuals claim to have suffered. Many of these harms are not
19   quantifiable in any case, see, e.g., Decl. of Melissa Young ¶ 15, ECF No. 167-2 (“Young Decl.”)
20   (describing the “stress” that the Department allegedly caused, along with the institution the
21   borrower attended, including that her “children now view college as a waste of time”), and
22   Plaintiffs more importantly provide no limiting principle that could reasonably tie the losses they
23   claim to specific conduct of the Department not in compliance with the injunction, as opposed to
24   the harm caused by the borrowers’ schools or other life circumstances. 3
25
     3
       E.g., Young Decl. ¶ 14 (borrower stating that her son “faced extreme bullying at school” because
26   borrower could not afford to buy him school supplies or clothing); Decl. of Naquasha Johnson
27   ¶ 14, ECF 167-1 (stating that job offer was rescinded due to poor credit scores as a result of being
     unable to pay down debt); Decl. of Julie Decker ¶ 12, ECF No. 167-3 (borrower who was unable
28   to pursue the career she had hoped to after attending an Everest campus asserting that it is “hard
     to get a job” because her “car is getting repoed and [her] credit is terrible”).

     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               11
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 16 of 17




 1            Plaintiffs thus fail to demonstrate the requisite “but for” causal link between the
 2   Department’s conduct and the consequential damages they now seek. See Goodyear Tire &
 3   Rubber Co., 137 S. Ct. at 1187 (“but for” causal link required for compensatory sanction under a
 4   court’s inherent authority); Fox v. Vice, 563 U.S. 826, 836 (2011). Moreover, the unworkability
 5   of Plaintiffs’ theory is demonstrated by the fact that they do not even propose a monetary sanction
 6   that would be appropriate in their case, despite their investigation of the issue.
 7            This is especially problematic in this case involving a federal agency defendant, where any
 8   compensatory sanction draws from the public fisc and, as this Court has previously recognized,
 9   would “divert more” of the Department’s resources from its other important functions, such as
10   ensuring continued compliance with the preliminary injunction in this case. 4 See Tr. of Oct. 7,
11   2019 Case Mgmt. Conference at 6. Indeed, it would raise serious concerns about the separation
12   of powers. For example, in issuing a writ of mandamus and vacating a contempt order against the
13   Attorney General, the Second Circuit has recognized that any contempt sanction against a high-
14   ranking government official in his or her official capacity “has greater public importance, with
15   separation of powers overtones, and warrants more sensitive judicial scrutiny than such a sanction
16   imposed on an ordinary litigant.” In re Attorney General of U.S., 596 F.2d 58, 64 (2d Cir. 1979).
17   The court explained that “holding the Attorney General of the United States in contempt to ensure
18   compliance with a court order should be a last resort, to be undertaken only after all other means
19   to achieve the ends legitimately sought by the court have been exhausted.” Id. at 65. Here, the
20   type of relief Plaintiffs seek is unnecessary because Defendants are in substantial compliance with
21   the injunction and have already restored the proper forbearance status of every borrower defense
22   applicant, returned any funds erroneously collected, and corrected any adverse credit reports. See
23   supra pp. 4-7.
24            Plaintiffs’ consequential damages theory would also raise serious concerns about sovereign
25   immunity. See, e.g., Barry v. Bowen, 884 F.2d 442, 444 (9th Cir. 1993) (expressing “doubts about
26   the power of the district court to impose monetary sanctions” due to sovereign immunity);
27   4
       Defendants do not concede the propriety of the October Sanctions Order, given, inter alia, the
28   separation of powers and sovereign immunity authorities cited herein. At a minimum, however,
     the sanctions should not be increased.

     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               12
               Case 3:17-cv-07210-SK Document 174 Filed 01/22/20 Page 17 of 17




 1   Coleman v. Espy, 986 F.2d 1184, 1192 (8th Cir. 1993) (finding that sovereign immunity barred
 2   suit seeking “civil compensatory contempt” damages because it could not find an express waiver
 3   for such an action and would “not lightly imply” one given “the potentially significant effect on
 4   the public fisc” (citation omitted)). Plaintiffs have not identified any explicit waiver of sovereign
 5   immunity allowing the imposition of such unprecedented consequential damages against the
 6   federal government. See Barry, 884 F.2d at 443 (“[Appellee] has not suggested, nor have we
 7   found, anything which suggests that the United States expressly has waived its sovereign immunity
 8   with respect to contempt sanctions.”). Because “the contempt power is not to be used as a
 9   comprehensive device for redressing private injuries,” McBride v. Coleman, 955 F.2d 571, 577
10   (8th Cir. 1992), the Court should reject Plaintiffs’ legally baseless invitation to reconsider its fine
11   and provide potentially unlimited consequential damages for the attenuated harms described in
12   Plaintiffs’ motion.
13                                                   CONCLUSION
14            For the foregoing reasons, the Court should deny Plaintiffs’ motion for partial
15   reconsideration.
16
     Dated: January 22, 2020                                   Respectfully submitted,
17
                                                               JOSEPH H. HUNT
18                                                             Assistant Attorney General
19                                                             MARCIA BERMAN
                                                               Assistant Branch Director
20
                                                               /s/ R. Charlie Merritt
21                                                             R. CHARLIE MERRITT (VA Bar No. 89400)
                                                               KEVIN P. HANCOCK
22                                                             Trial Attorneys
                                                               U.S. Department of Justice
23                                                             Civil Division, Federal Programs Branch
                                                               919 East Main Street, Suite 1900
24                                                             Richmond, VA 23219
                                                               (202) 616-8098
25                                                             robert.c.merritt@usdoj.gov
26                                                             Counsel for Defendants
27
28


     Opposition to Plaintiffs’ Motion for Partial Reconsideration
     3:17-cv-7210-SK
                                                               13
